

116 S4277 IS: Get Toxic Substances Out of Schools Act of 2020
U.S. Senate
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4277IN THE SENATE OF THE UNITED STATESJuly 22, 2020Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Toxic Substances Control Act to reauthorize healthy high-performance schools, and for other purposes.1.Short titleThis Act may be cited as the Get Toxic Substances Out of Schools Act of 2020.2.Reauthorization of healthy high-performance schools(a)Grants for healthy school environmentsSection 501 of the Toxic Substances Control Act (15 U.S.C. 2695) is amended—(1)in subsection (a)—(A)by striking paragraph (1) and inserting the following:(1)providing technical assistance to local educational agencies (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), State-licensed childcare facilities, and schools in addressing environmental problems, contaminants, hazardous substances, and pollutant emissions, as described in section 504(a)(3)(A);;(B)in paragraph (2)—(i)in the matter preceding subparagraph (A), by striking and implementation; and(ii)in subparagraph (B)—(I)by inserting as described in section 504(a)(3)(A), after pollutant emissions,; and(II)by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(3)development of State-level interagency memoranda of understanding for the implementation of programs developed under paragraph (2);(4)performing inspections, testing, and monitoring for contaminants, hazardous substances, and pollutant emissions, as described in section 504(a)(3)(A), within schools; and(5)carrying out remediation measures for contaminants, hazardous substances, and pollutant emissions, as described in section 504(a)(3)(A), within schools.; and(2)by striking subsection (b) and inserting the following:(b)State planTo be eligible to receive a grant under subsection (a), a State shall submit to the Administrator a plan that describes the means by which the State will—(1)ensure coordinated programmatic and funding efforts across relevant State-level agencies, including education, environment, health, and energy-related agencies; and (2)use the grant to make long-term improvements to—(A)schools; and(B)State-licensed childcare facilities, if applicable.(c)Grantee data collection and reportingA State that receives a grant under subsection (a) shall submit to the Administrator an annual report describing—(1)the amount of the grant funds that were used for the activities described in paragraphs (4) and (5) of subsection (a) during the previous year; and(2)any inspections, testing, and monitoring performed, and remediation measures carried out, during the previous year using the grant, including the number of schools and the number of students that were directly served.(d)Reports(1)In generalNot later than 2 years after the date of enactment of this subsection, and every 2 years thereafter, the Administrator shall submit to the Committee on Environment and Public Works and the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce and the Committee on Education and Labor of the House of Representatives, a report describing the results of the grant program under this section, including a description of—(A)the States that were awarded a grant under subsection (a); and(B)the activities for which the States described in subparagraph (A) used the grant.(2)Period coveredA report submitted under paragraph (1) shall cover—(A)in the case of the initial report, the period beginning on the date of enactment of this section and ending on the date of submission of the report; and(B)in the case of each report thereafter, the 2-year period preceding the date of submission of the report..(b)Public outreachSection 503 of the Toxic Substances Control Act (15 U.S.C. 2695b) is amended—(1)in subsection (a), by striking , until the expiration of authority described in section 501(b);(2)in subsection (b), by striking children and inserting students; and(3)by adding at the end the following:(c)Outreach to StatesThe Administrator shall—(1)carry out periodic outreach to States to make available information relating to—(A)the exposure of school children to environmental hazards in school facilities;(B)regulations and guidelines applicable to environmental hazards in school facilities; and (C)other materials that may assist States in addressing environmental problems, contaminants, hazardous substances, and pollutant emissions, as described in section 504(a)(3)(A); and(2)annually convene school stakeholders, including parents, child health experts, researchers, nonprofit organizations, and States that receive grants under section 501 to meet with employees of the Environmental Protection Agency and other Federal agencies to discuss topics relating to—(A)the environmental health of children at school; and (B)the prevention, identification, and remediation of contaminants in indoor air and other environmental health risks and threats relating to school buildings and grounds..(c)Environmental health programSection 504 of the Toxic Substances Control Act (15 U.S.C. 2695c) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by inserting and not less frequently than once every 10 years thereafter, after section,;(B)in paragraph (3)(A)—(i)by redesignating clauses (v) through (vii) as clauses (vi) through (viii), respectively; and(ii)by inserting after clause (iv) the following:(v)polychlorinated biphenyls;;(C)in paragraph (6), by striking and at the end;(D)in paragraph (7), by striking the period at the end and inserting a semicolon; and(E)by adding at the end the following:(8)provides technical assistance on best practices for the removal, remediation, and disposal of polychlorinated biphenyls and other hazardous substances; and(9)collects an inventory of schools affected by polychlorinated biphenyls and other hazardous substances.; and(2)by striking subsection (b) and inserting the following:(b)Public availability of informationTo the maximum extent practicable, the Administrator shall make publicly available—(1)information relating to the exposure of children to environmental hazards in school facilities; and(2)an inventory of schools in which polychlorinated biphenyls have been found in light ballasts or other media..(d)Authorization of appropriationsSection 505 of the Toxic Substances Control Act (15 U.S.C. 2695d) is amended by striking There are authorized and all that follows through 2013 and inserting There is authorized to be appropriated to carry out this title $50,000,000 for each of fiscal years 2021 through 2026.